Citation Nr: 0830463	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral pes planus, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to service connection for psoriatic arthritis 
of the right knee.

8.  Entitlement to service connection psoriatic arthritis of 
the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.  This case is before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the claims folder was subsequently transferred to the RO 
in the Newark, New Jersey.  

The Board notes that the record reflects that some of these 
claims were previously denied in unappealed rating decisions 
dated in June and September 2003; however, it appears that 
the veteran was not properly notified of those decisions.  In 
the Statement of the Case, all issues were addressed on a de 
novo basis.  The Board will likewise address all issues on a 
de novo basis.

Although additional evidence was submitted to the Board in 
February 2008, the veteran has waived his right to have that 
evidence initially considered by the RO.

The veteran withdrew his request for a Board hearing in 
August 2008.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for PTSD, a right ankle 
disability and a left ankle disability are addressed in the 
remand that follows the order section of this decision.

FINDINGS OF FACT

1.  The veteran's bilateral pes planus is productive of 
pronounced impairment; the bilateral pes planus was 10 
percent disabling prior to the veteran's entrance onto active 
duty.

2.  A lumbar spine disorder was not present in service or 
within one year after the veteran's discharge from service 
and no current lumbar spine disorder is etiologically related 
to service or to service-connected disability.

3.  A lung disorder was not present in service or within one 
year after the veteran's discharge from service and no 
current lung disorder is etiologically related to service.  

4.  Psoriatic arthritis of the left or right knee was not 
present in service or within one year after the veteran's 
discharge from service and is not etiologically related to 
service or to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for bilateral 
pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.22, 4.71a, Diagnostic Code 5276 (2007).

2.  A lumbar spine disorder was not incurred in or aggravated 
by active duty, incurrence or aggravation of such a disorder 
during active duty may not be presumed, and it is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).



3.  A lung disorder was not incurred in or aggravated by 
active duty, and incurrence or aggravation of such a disorder 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  Psoriatic arthritis of the left or right knee was not 
incurred in or aggravated by active duty, its incurrence or 
aggravation during active duty  may not be presumed, and no 
such a disorder is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher rating for his pes planus, which 
he contends has progressed and is now profoundly disabling.  
He also seeks service connection for knee problems, a lung 
disorder and a back disorder, which he claims are due to 
service or service-connected flat feet.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the veteran was provided appropriate 
notice in letters mailed in November 2004, January 2005 and 
April 2007.  The Board notes that while the letters did not 
accurately inform the veteran that he must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disabilities and the effect that worsening has on his 
employment and daily life, as the Board is granting the 
maximum schedular rating, less the deduction for the degree 
of disability existing prior to service, the error is moot.  
Also, as to the claims for service connection, the 2007 
letter provided appropriate notice with respect to the 
effective-date element of the claims.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule.  The letters collectively provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain).  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the 
service connection claims until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  As explained below, the Board has determined 
that service connection is not warranted for any of the 
claimed disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical treatment have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate any of his 
claims.  The Board is also unaware of any such outstanding 
evidence.  

In sum, the Board is satisfied that any procedural errors the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, 
the Board will address the merits of the claims.

Bilateral Pes Planus

Legal Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The veteran is service-connected for bilateral pes planus.  
The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides that severe pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities warrants a 
30 percent evaluation if bilateral.  For pronounced pes 
planus manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, assignment of a 
50 percent rating is warranted if the pronounced pes planus 
is bilateral.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 20 percent rating for 
bilateral pes planus.  The record reflects that the veteran 
entered service with pes planus which was 10 percent 
disabling.  When service connection was granted in June 2003, 
the RO noted that the current disability based on pes planus 
was 30 percent.  After deducting the pre-service level of 
disability as required by controlling law, a 20 percent 
rating was assigned consistent with 38 C.F.R. §§ 3.322, 4.22.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service connection for this disability was granted in a June 
2003 rating decision.  The veteran wrote to the RO claiming 
that he was seeking an increased rating because his flat feet 
disability had become more severe in September 2003.  VA 
examination of the feet in January 2005 showed bilateral foot 
pain, callus formation, unusual shoe wear pattern but no 
breakdown of tissue.  He had difficulty with posture related 
to the flat feet.  With weight bearing the Achilles tendon 
was shifted outward and could not be corrected with 
manipulation.  Pain was mild to moderate with manipulation.  
He had no foot arches and range of motion was at 20% of 
normal.  He used a cane and orthotics.  VA treatment records 
dated from the date of claim through 2006 reflect ongoing 
complaints of increased severity.  It was observed in 
February 2006 that he entered the examination room limping.  
The examiner described a terrible mechanism problem walking 
and with the ankles due to rocker bottom feet.  He reported 
that he could only get the ankles/feet injected four times a 
year and could not afford custom orthotics.  It was noted 
that his job involved a lot of walking.  It was also 
indicated that the walking problem was more due to his rocker 
bottom feet than anything else.  In a September 2006 VA 
medical counseling record, the veteran was noted to have 
advanced osteoarthritis of the ankles and knees and severe 
flat feet which were due to rocker bottom feet.  

The veteran has been found to have severe deformity and hind 
foot valgus.  There is pain suggestive of extreme tenderness 
of plantar surfaces of the feet.  In August 2006 it was noted 
that the deformity continued and the pain requires ongoing 
injections.  The Achilles was not correctible on examination, 
and over the counter orthotics had not produced any 
improvement.  In the Board's opinion, the evidence 
establishes that the veteran's pes planus more nearly 
approximates the pronounced disability required for a 50 
percent rating than the severe disability contemplated by the 
assigned rating.  Accordingly, the Board concludes that the 
disability warrants the maximum schedular rating available of 
50 percent, less 10 percent for the degree of disability 
existing prior to service.

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis or certain lung diseases to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by such service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice- connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2006).  See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Analysis

The veteran contends that his orthopedic disorders are 
etiologically related to service or service-connected 
bilateral pes planus.  He also urges that he has a lung 
disorder due to asbestos exposure in the Navy.  However, the 
Board finds no competent medical evidence supporting his 
claims of causal relationships, and must deny the claims.  

As to the low back claim, the Board notes that there is no 
medical evidence of a low back disorder in service or until 
many years after the veteran's discharge from service.  In 
addition, there is no medical evidence linking the veteran's 
current lumbar arthritis to any incident of service or the 
service-connected pes planus.  

Although the veteran believes that his current lumbar spine 
disorder is related to service or his pes planus, as a lay 
person, he is not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board concludes that a 
preponderance of the evidence is against the claim.  

As to the lung disorder claim, the Board notes that the 
veteran alleges that he was exposed to asbestos during his 
naval service, which was spent primarily onboard ship.  He 
has alleged that his work as an engine machinist in the hull 
of the ship and engine room required that he wrap pipes with 
asbestos.  The Board notes that this description of 
activities does not appear inconsistent with the veteran's 
service personnel records.  

There is no medical evidence showing that the veteran was 
found to have a lung disorder in service or until years 
thereafter.  In addition, there is no medical evidence 
linking a lung disorder to asbestos exposure or any other 
incident of service.  Moreover, a VA examination in August 
2003 disclosed no asbestos disease of the lungs, and the 
chest was noted as clear during VA systems evaluation in 
August 2004.  

Thus, although the veteran may have been exposed to asbestos 
onboard ship, there is no current lung disorder due to such 
asbestos exposure.  Moreover, there is no current lung 
disorder otherwise due to service.  Although the veteran 
believes that he has a lung disorder that is etiologically 
relate to his active service, as a lay person, he is not 
qualified to render an opinion concerning diagnosis and 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494.  Accordingly, the Board concludes that a 
preponderance of the evidence is also against this claim.  
Therefore, service connection for a lung disorder is not in 
order.

As to the claims of service connection for psoriatic 
arthritis of the knees, the Board notes that service medical 
records show that the veteran sought treatment for trauma to 
the left knee is August 1974 and September 1974, and again 
for trauma in December 1974.  Service medical records are 
otherwise negative for evidence of a knee disorder.  An  X-
ray study in February 1975 was normal.  In addition, the 
lower extremities were noted as normal at his separation 
examination in July 1975.  Thus, service medical records do 
not establish the presence of a chronic knee disorder.  

There is no post-service medical evidence of disability of 
either knee until many years following the veteran's 
discharge from service or of a nexus between the current 
psoriatic arthritis of his knees and his active service or 
his service-connected pes planus.  Moreover, a VA orthopedic 
examination performed in March 2003 in order to determine 
whether there were any current left knee problems related to 
the in-service trauma yielded a diagnostic opinion that the 
veteran made a complete recovery from the in-service trauma.  
The examining physician opined that the veteran's current 
bilateral knee problems were due to psoriatic arthritis.  

In essence, the evidence of a nexus between the veteran's 
current psoriatic arthritis of the knees and his active 
service or pes planus is limited to the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  Therefore, service 
connection is also unwarranted for these disabilities.


ORDER

Entitlement to a 40 percent rating, and no more, for 
bilateral pes planus is granted, subject to the criteria 
governing the award of monetary benefits.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a lung disability is 
denied.

Entitlement to service connection for psoriatic arthritis of 
the right knee is denied.

Entitlement to service connection psoriatic arthritis of the 
left knee is denied.


REMAND

The veteran's representative urges that additional 
development is required before the Board decides the 
veteran's PTSD claim.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007).  
Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

Although the record contains a medical diagnosis of PTSD and 
a medical opinion linking the diagnosis to active service, 
the record does not show that the veteran participated in 
combat with the enemy or contain credible supporting evidence 
of a non combat stressor supporting a diagnosis of PTSD.  He 
claims his service aboard the USS Piedmont (AD 17) and the 
USS Barbour County (LST 1195) involved evacuation-related 
activities in Southeast Asia during the Vietnam War era.  He 
claims that while aboard the USS Piedmont which appears to 
have been from early 1973 to September 1974, he had to handle 
combat-wounded soldiers who were brought aboard his ship for 
medical care because his ship was one of the few in the area 
equipped with an operable sick bay and physicians.  He has 
also alleged that he witnessed a helicopter crash, possibly 
due to enemy fire, while aboard the Barbour City which 
involved transfers from the USS Blue Ridge in March 1975.  
The record reflects that he also provided additional specific 
allegations in a March 13, 2003, VA treatment form.  

It is undisputed that the veteran served on these two ships 
and that the ships were involved in activities in Asian 
waters, such as Subic Bay and the South China Sea area as 
well as off the coast of Cambodia during the veteran's tour 
of service.  He has recently submitted deck logs from the 
Barbour County from May to July 1975 showing the ship was in 
Subic Bay and the South China Sea.  In May 1975, the ship was 
noted to be in the South China Sea 75 miles south of the 
Mekong Delta with various ships including the USS Blue Ridge 
(LCC-19).  

The aforementioned deck logs submitted by the veteran do not 
contain all the time periods in which the veteran alleged the 
stressors occurred.  Also, his request for service department 
records for the USS Piedmont did not yield results in 2003 
because those records were not available for viewing.  The 
Board finds the representative's request for records 
development reasonable under the present circumstances.  
Considering the recently submitted evidence, the originating 
agency should make an attempt to verify the veteran's alleged 
stressors with the appropriate agencies, and, if necessary, 
to determine whether there is presently PTSD related to any 
confirmed stressor.  

Recent VA treatment records reflect that the veteran has 
severe disability of the ankles which may be related to his 
service-connected pes planus.  In mid-2006 synovitis of the 
ankles warranting injections was noted and severe mechanical 
problems due to rocker bottom feet and the ankles were 
observed.  It is unclear whether there is a separate 
disability of the ankles which is due to the service-
connected pes planus, as there appears to be conflicting 
opinions in the treatment record.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Examination and medical opinion could be 
helpful under the circumstances.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should prepare a 
letter asking the U. S. Army & Joint 
Services Records Research Center (JSRRC) 
to provide any available information 
which might corroborate the veteran's 
alleged in-service stressors listed 
above.  

2.  After obtaining the above evidence, 
if it is determined that the veteran 
engaged in combat, or that a verified 
stressor exists, the RO or the AMC should 
make arrangements for the veteran to be 
afforded an examination by a psychiatrist 
or a psychologist to determine if he has 
PTSD due to an combat or verified 
stressor.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), must be 
identified.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present ankle disorders.  The claims 
folder must be made available to and 
reviewed by the physician.  Any indicated 
studies should be performed.  Based upon 
the examination results and the review of 
the claims folder, the examiner should 
provide an opinion with respect to each 
currently present ankle disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
pes planus.  The rationale for each 
opinion expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


